[Cite as State v. Hamed, 2017-Ohio-1071.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                     GREENE COUNTY

 STATE OF OHIO                                    :
                                                  :
         Plaintiff-Appellee                       :   Appellate Case No. 2016-CA-27
                                                  :
 v.                                               :   Trial Court Case No. 2008-CR-838
                                                  :
 IHAB B. HAMED                                    :   (Criminal Appeal from
                                                  :   Common Pleas Court)
         Defendant-Appellant                      :
                                                  :

                                             ...........

                                            OPINION

                            Rendered on the 24th day of March, 2017.

                                             ...........

NATHANIEL R. LUKEN, Atty. Reg. No. 0087864, Assistant Prosecuting Attorney, Greene
County Prosecutor’s Office, 61 Greene Street, Xenia, Ohio 45385
      Attorney for Plaintiff-Appellee

GEORGE A. KATCHMER, Atty. Reg. No. 005031, 1886 Brock Road NE, Bloomingburg,
Ohio 43106
      Attorney for Defendant-Appellant

                                            .............




TUCKER, J.
                                                                                             -2-




       {¶ 1} Defendant-appellant, Ihab B. Hamed, appeals from the trial court’s denial of

his motion to withdraw his plea of guilty to one count of engaging in a pattern of corrupt

activity, a first degree felony in violation of R.C. 2923.32(A)(1); two counts of trafficking in

heroin, a third degree felony and a fifth degree felony in violation of R.C. 2925.03(A)(1);

two counts of possession of criminal tools, fifth degree felonies in violation of R.C.

2923.24(A); one count of trafficking in cocaine, a fifth degree felony in violation of R.C.

2925.03(A)(1); and one count of possession of cocaine, a fifth degree felony in violation

of R.C. 2925.11(A). Hamed, who is not a citizen of the United States, contends that his

plea should be vacated on the grounds of ineffective assistance of counsel because his

attorney “told [him] that he must plead guilty” without any “discussion of the fact that a

plea to a felony requires mandatory detention and nearly immediate [deportation] from

the United States.” Appellant’s Br. 6. Based upon the record before us, we find that the

trial court committed no abuse of discretion in overruling Hamed’s motion to withdraw.

Therefore, we affirm.

                             I. Facts and Procedural History

       {¶ 2} On November 26, 2008, a Greene County grand jury issued an eleven-count

indictment against Hamed. The indictment charged him with: Count I, engaging in a

pattern of corrupt activity; Count II, conspiracy to engage in a pattern of corrupt activity;

Counts III, V and IX, trafficking in heroin; Counts IV, VIII and XI, possession of criminal

tools; Count VI, trafficking in cocaine; Count VII, possession of cocaine; and Count X,

possession of heroin. At his arraignment, on December 5, 2008, he entered a plea of

not guilty.
                                                                                            -3-

       {¶ 3} On May 22, 2009, Hamed appeared before the trial court to enter his plea.

Counts II, V, X and XI were dismissed pursuant to the plea agreement, and because

Counts VI and VII were allied offenses, the court did not convict him on Count VII. Count

IX was amended to charge him with a third degree felony, instead of a first degree felony.

The court sentenced him to serve a total of seven years in prison.

       {¶ 4} On May 26, 2016, Hamed moved to withdraw his plea.               The trial court

overruled the motion in a decision dated July 13, 2016, and on August 3, 2016, he filed

his notice of appeal. Id. at 79.

                                        II. Analysis

       {¶ 5} For his sole assignment of error, Hamed offers the following proposition:

       A PLEA THAT IS INVOLUNTARY AND UNKNOWING DUE TO THE

       INEFFECTIVENESS OF COUNSEL MUST BE VACATED.

       {¶ 6} Hamed predicates his appeal on Crim.R. 32.1, which establishes that a

“motion to withdraw a plea of guilty * * * may [in general] be made only before sentence

is imposed,” although a court “may set aside the judgment of conviction and permit the

defendant to withdraw his * * * plea,” even after sentencing, “to correct manifest injustice.”

In his brief, Hamed argues that the trial court should have permitted him to withdraw his

plea under Crim.R. 32.1 because he received ineffective assistance of counsel and

because his inability to understand English prevented him from intelligently and knowingly

accepting the plea agreement. Appellant’s Br. 5-6.

       {¶ 7} Ineffective “ ‘assistance of counsel can constitute manifest injustice sufficient

to allow the post-sentence withdrawal of a guilty plea.’ ” State v. Cardenas, 2016-Ohio-

5537, 61 N.E.3d 20, ¶ 38 (2d Dist.) (quoting State v. Banks, 2d Dist. Montgomery No.
                                                                                           -4-

25188, 2013-Ohio-2116, ¶ 9).       To succeed on a claim of ineffective assistance of

counsel, a “defendant must show that (1) defense counsel’s performance was so deficient

that [it did not fulfill the right to assistance of counsel] guaranteed under the Sixth

Amendment to the United States Constitution, and (2) * * * defense counsel’s errors

prejudiced the defendant.” Id. (citation omitted). The defendant “has the burden of

proof” on the “issue of counsel’s ineffectiveness” because, “in Ohio, a properly licensed

attorney is presumed competent.” State v. Gondor, 112 Ohio St. 3d 377, 2006-Ohio-

6679, 860 N.E.2d 77, ¶ 62 (citing State v. Calhoun, 86 Ohio St. 3d 279, 289, 714 N.E.2d
905 (1999)). Judicial “scrutiny of counsel’s performance must be highly deferential,”

meaning that “a [trial] court must indulge a strong presumption that counsel’s conduct

falls within the wide range of reasonable professional assistance * * *.” Strickland v.

Washington, 466 U.S. 668, 690, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984) (citing Michel v.

Louisiana, 350 U.S. 91, 101, 76 S. Ct. 158, 100 L. Ed. 83 (1955)). On appeal, a trial

court’s decision on a post-sentence motion to withdraw a guilty plea is reviewed for abuse

of discretion. State v. Cardenas, 2016-Ohio-5537, 61 N.E.3d 20, ¶ 16 (citing State v.

Francis, 104 Ohio St. 3d 490, 2004-Ohio-6894, 820 N.E.2d 355, ¶ 32); State v. Davis, 2d

Dist. Montgomery No. 25221, 2012-Ohio-5913, ¶ 18 (citing State v. Harris, 2d Dist.

Montgomery No. 19013, 2002-Ohio-2278, ¶ 7 (citing State v. Adams, 62 Ohio St. 2d 151,

157, 404 N.E.2d 144 (1980))).

      {¶ 8} With respect to the first prong of a claim of ineffective assistance, a “ ‘defense

attorney has a duty to advise a noncitizen client that “pending criminal charges may carry

a risk of adverse immigration consequences,” and if it is “truly clear” what those

consequences are, [then] counsel must correctly advise the defendant of [them].’ ”
                                                                                        -5-

Cardenas, 2016-Ohio-5537, ¶ 39 (quoting State v. Galdamez, 2015-Ohio-3681, 41
N.E.3d 467, ¶ 16 (10th Dist.) (quoting Padilla v. Kentucky, 559 U.S. 356, 369, 130 S. Ct.
1473, 176 L. Ed. 2d 284 (2010))).      Hamed contends in his brief that “[t]here was no

discussion by [c]ounsel of the immigration consequences of his plea.” Appellant’s Br. 6.

Rather than offering him such advice, Hamed says that his attorney “simply told [him] that

he must plead guilty.” Id. Hamed made similar assertions in the affidavit he attached

to his motion to withdraw.

      {¶ 9} At his plea hearing on May 22, 2009, Hamed and the trial judge had the

following exchange:

             THE COURT: Now, you’ve indicated that you are not a citizen of the

      United States; is that correct?

             THE DEFENDANT: I’m not citizen, no.

             THE COURT: Okay. I want to tell you something because of that.

      Since you are not a citizen of the United States, I must advise you that a

      conviction of [the] offense[s] [to] which you’re pleading guilty may have

      consequences of deportation, exclusion of admission to the U.S., [and]

      denial of naturalization under the laws of the U.S. These are all possible

      consequences.

      Now, having advised you of that, do you need more time to consider going

      forward with your plea? Do you want more time or---well, first off, do you

      understand all those?

             THE DEFENDANT: Yes, I understand.

             THE COURT: Okay. Have you discussed those matters with your
                                                                                   -6-

attorney?

       THE DEFENDANT: Well, we discussed this, me and the [p]rosecutor

and my attorney together.

       THE COURT: Uh-huh.

       THE DEFENDANT: And I don’t know what happened.

       THE COURT: Okay. Well---

       THE DEFENDANT: So---

       THE COURT: Well, I don’t know what could happen, okay. It’s not

my job to do that. I have nothing to do with those issues but because you

are not a U.S. citizen, and because you’ll receive a felony conviction

because of this, those things could happen.

       THE DEFENDANT: Yes, I understand.

       THE COURT: Okay. Now, I guess with that understanding, do you

want some more time to think about this, or do you want to go forward with

your plea right now?

       THE DEFENDANT: I need to make you aware if I hold---I mean, I’m

getting a good deal. But the thing is, until the [p]rosecutor or this great deal

for whatever he is pleading and talking about, about dismissing my case

until I get my citizen privileges, a year, because I have a child now, and my

wife here and my family already.

       I don’t want to go back to Jerusalem. That’s where I come from,

Jerusalem. It’s horrible, and I don’t want to go back to where I came from,

and we discussed that, getting my case dismissed and help them with other
                                                                                        -7-

       cases with another, with other cases and testifying against other people until

       I get my case clear.

       ***

              [But] I did the crime, so I deserve what I deserve.

              THE COURT: Okay.

              THE DEFENDANT: I deserve to get deported.

Tr. of Guilty Plea 5-8, 10-11.

       {¶ 10} The judge then spoke with defense counsel:

              THE COURT: Mr. Mulligan, I want to ask you, obviously you and your

       client probably had conversations along this topic. I guess I’m interested

       just from the purest aspect of the plea, is there anything we’re talking about

       here that you feel is creating any issues or concerns about the, going

       forward with the plea?

              I guess my first question is, is going back to the question I ask[ed]

       about [Hamed’s] understanding of the consequences of, of entering a plea

       to the felony here? Any thoughts on that?

              MR. MULLIGAN: My belief, [Y]our Honor, is that my client

       understands where we are today, how we got here, and what we’re doing

       here today.

              I believe that he understands the consequences of entering a plea,

       and he understands, and I’ve told him that these charges will result in a

       deportation.

              We have engaged in extraordinary discussions between my client
                                                                                            -8-

         and various people in the government, and there was a hope that this would

         result in an extraordinary solution, and it has resulted in a solution that is

         difficult to accept, but at the same time it’s logical.

Id. at 11-12.

         {¶ 11} After this exchange with Hamed’s attorney, the judge again asked Hamed

to confirm that he was choosing to plead guilty despite the possibility of deportation:

                THE COURT: Okay. Well, Mr. Hamed, let me just say this: I guess

         I have to go back to my original question.

                I guess what I want you to be aware of, of, as a result of entering a

         guilty plea [in] this case, and as a result of being convicted in this case, you

         could be deported from the United States.

                I cannot say that’s going to happen. I don’t know. I don’t do that.

         But it is a possibility. Do you understand that?

                THE DEFENDANT: Yes, sir.

                THE COURT: Okay. And with that understanding do you wish to go

         forward and have a hearing and enter a plea of guilty?

                THE DEFENDANT: Yes.

Id. at 12-13.

         {¶ 12} Hamed attached an affidavit to his motion to withdraw.           Among other

things, he averred that “Mr. Mulligan said nothing about [his] immigration status or the

consequences of [his] plea.” Aff. of Ihab B. Hamed ¶ 2, May 20, 2016.1 He added that



1   Hamed’s motion to withdraw is Docket No. 75 in the trial court’s record.
                                                                                           -9-

he “told [Mr. Mulligan] that [he] was in the process of getting [his] permanent residency

and want[ed] to wait to plead,” but “was told [that he] must plead when the prosecutor

said,” and he claimed that “[h]ad [Mr. Mulligan] told [him that he] would face mandatory

detention and deportation, [he] would have structured [his] cooperation differently [or]

would not have plead[ed] guilty.” Id. at ¶ 4.

         {¶ 13} In its decision on Hamed’s motion, the trial court referred to the foregoing

passages from the transcript of the plea hearing and determined that “the record * * *

demonstrates that Mr. Hamed was advised that he faced possible deportation from the

United States as a result of guilty pleas and conviction in this matter, and * * * after being

advised of this fact * * *, nonetheless chose to go forward and plead guilty.” Decision,

Judgment & Entry Denying Defendant’s Motion to Withdraw Guilty Plea, July 13, 2016, 3-

7.2 The court concluded that Hamed’s “claim [of ineffective assistance of counsel] in this

regard has no merit and totally lacks any credibility.” Id. at 7.

         {¶ 14} Having reviewed the trial court’s decision and the balance of the record, we

find that the trial court did not abuse its discretion in this respect. The court complied

with the requirements of R.C. 2943.031(A) by advising Hamed that he could face

deportation, exclusion from admission to the United States or denial of naturalization;

furthermore, “where nothing in the record supports a defendant’s claim that his plea was

not knowingly and voluntarily made other than his own self-serving affidavit or statement,

the record is insufficient to overcome the presumption that the plea was voluntary.”

(Citation omitted.) State v. Laster, 2d Dist. Montgomery No. 19387, 2003-Ohio-1564,

¶ 8. Here, Hamed clearly indicated during his plea hearing that he had been advised of


2   The decision is Docket No. 79 in the trial court’s record.
                                                                                         -10-

the immigration-related ramifications of pleading guilty and that, even so, he wanted to

enter into the plea agreement. Tr. of Guilty Plea 12-15. The trial court, then, committed

no abuse of discretion by relying on the transcript of Hamed’s plea colloquy to the

exclusion of his self-serving affidavit testimony. See Decision, J. & Entry Denying Def.’s

Mot. to Withdraw Guilty Plea 2, 6-7.

       {¶ 15} With respect to the second prong of a claim of ineffective assistance, “a

defendant may demonstrate prejudice * * * by demonstrating that ‘ “there is a reasonable

probability that but for counsel’s errors, he would not have pleaded guilty.” ’ ” State v.

Cardenas, 2016-Ohio-5537, 61 N.E.3d 20, ¶ 41 (2d Dist.) (quoting State v. Xie, 62 Ohio

St.3d 521, 524, 584 N.E.2d 715 (1992) (quoting Hill v. Lockhart, 474 U.S. 52, 59, 106 S.

Ct. 366, 88 L. Ed. 2d 203 (1985))). Hamed now insists that he “would not have pled guilty

if he had known he was subject to mandatory detention without bond and immediate

[deportation].”   Appellant’s Br. 6-7.    Yet, at his plea hearing, he stated that he

“deserve[s] to get deported” because he “did the crime[s]” and confirmed that his attorney

had answered “any and all of [his] questions”; that no person had forced him to plead

guilty; and that he had decided to plead guilty because accepting the plea agreement was

in his best interest.   Tr. of Guilty Plea 10-11, 15 and 19.      These statements flatly

contradict Hamed’s present claim that he would not have chosen to plead guilty had he

been properly advised of the likelihood of deportation. Coupled with the fact that the trial

court complied with the requirements of R.C. 2943.031(A), we hold that the court did not

abuse its discretion by finding that Hamed failed to demonstrate prejudice as the result of

alleged errors on the part of his attorney.

       {¶ 16} Hamed also argues that his inability to understand English prevented him
                                                                                          -11-

from intelligently and knowingly accepting the plea agreement. Appellant’s Br. 5-6. He

notes that “no interpreter was at the plea” and suggests that “[o]n almost every page of

the [t]ranscript, [he] indicates [that] he does not understand English or what is happening.”

Id. at 6. Even a casual inspection of the transcript, however, completely belies this

characterization.

       {¶ 17} The transcript consists of slightly more than 46 pages (counting the caption-

page), of which 37 include at least one statement made by Hamed. Tr. of Guilty Plea 2-

21, 23-33, 35-38, 41 and 44. Out of these 37 pages, Hamed states that he does not

understand something on only three—far fewer than “almost every page.” Id. at 9, 15

and 18; Appellant’s Br. 6.       The subjects on which Hamed expresses a lack of

understanding include applying for workers’ compensation, “legal defenses to [the]

charges” against him and the meaning of the word “voluntarily.” Id. at 9, 15 and 18.

When Hamed stated that he did not understand what the trial court meant by “legal

defenses,” the judge allowed Hamed and his attorney to confer off the record, and when

Hamed stated that he did not understand the word “voluntarily,” the judge explained the

word to him. Id. at 15, 18.3

       {¶ 18} Moreover, although the majority of Hamed’s comments on record were

simply “yes” or “no” answers, his responses to several questions illustrate that he

comprehended the court’s remarks. For example:

              THE COURT: All right. During this hearing I’m going to ask you

       some questions, okay? If there’s any question that I ask you that you don’t



3The judge did not discuss applying for workers’ compensation benefits, presumably
because the topic was irrelevant.
                                                                                       -12-

      understand, I want you to ask me to make it clear for you; okay?

             THE DEFENDANT: Okay.             I understand it.   My wife, can she

      explain to me what you say to me if I don’t understand?

      ***

             THE COURT: Okay. Are you taking any medication at all?

             THE DEFENDANT: No. Right now I’m just taking an antibiotic for

      an infection.

      ***

             THE COURT: Okay. Okay. We, we’ve discussed a couple other

      matters here. Are there any other deals present in this case?

             THE DEFENDANT: I haven’t got a[nother] deal, but when I first got

      caught, I had been told a lot of things from the detectives. I’ve been told

      when I rode with them in the car after I got captured. I’ve been told a lot of

      things, and it never happened. * * *.

Id. at 2-3, 13, 25. These responses demonstrate that Hamed grasped the substantive

content of the judge’s words, as opposed to having had merely an awareness of being

asked a question. On consideration of the transcript of Hamed’s plea colloquy, we find

that the trial court did not abuse its discretion by determining that Hamed had sufficient

understanding of English to enter his plea intelligently and knowingly.

                                     III. Conclusion

      {¶ 19} We hold that the trial court did not abuse its discretion when it overruled

Hamed’s motion to withdraw his plea. The court complied with the requirements of R.C.

2943.031(A), and the record supports the court’s findings that Hamed’s attorney properly
                                                                                     -13-

advised him of the possible immigration consequences of pleading guilty to a felony, and

that Hamed’s understanding of English permitted him to enter an intelligent and knowing

plea of guilty.   Therefore, Hamed’s sole assignment of error is overruled, and the

decision of the trial court is affirmed.

                                           .............



HALL, P.J. and FROELICH, J., concur.



Copies mailed to:

Nathaniel R. Luken
George A. Katchmer
Hon. Stephen Wolaver